Case: 1:19-cv-00510-MRB-KLL Doc #: 13 Filed: 10/04/19 Page: 1 of 2 PAGEID #: 197

SOUTHERN DISTRICT OF OHIO

e

UNITED STATES DISTRICT COURT Z g

AT CINCINNATI JO Vo i}
ERIC POYNTER, : Case No.: 1:19-CV-00510-MRB-KLL
Plaintiff, : (Judge Michael R. Barrett)
: (Magistrate Judge Karen L. Litkovitz)
VS.
SELENE FINANCE LP, et al.

Defendants.

 

NOTICE OF SETTLEMENT

 

Please take notice that Plaintiff Eric Poynter (“Plaintiff”), on the one hand, and
Defendants Selene Finance LP and OWS REMIC Trust 2012-1, on the other (collectively, the
“Parties”) have reached a settlement in principle relative to the above matter. The Parties
respectfully request that the Court stay all deadlines. Upon execution of the settlement
agreement between the Parties, the undersigned counsel will submit a joint stipulation of

dismissal.

Respectfully submitted,

 

 

/s/ Brian Flick — per email authorization /s/ Kara A, Czanik

Brian D. Flick (0081605) Kara A. Czanik (0075165)

Daniel M. Solar (0085632) DINSMORE & SHOHL, LLP

Marc E. Dann (0039425) 255 East Fifth Street, Suite 1900

The Dann Law Firm Co., LPA Cincinnati, Ohio 45202

2181 Victory Parkway, Suite 101 Tel: (513) 832-5490

Cincinnati, OH 45206 Fax: (513) 977-8141

Tel: (513) 645-3488 Email: kara.czanik@dinsmore.com

Fax: (216) 373-0536

Email: bflick@dannlaw.com Counsel for Defendants Selene Finance LP

 

and OWS Remic Trust 2013-1
Counsel for Plaintiff
